Citation Nr: 1748050	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-29 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher ratings for residuals of closed head injury (claimed as TBI and level II concussion), currently rated as 30 percent for headaches under DC 8100 and 10 percent for residuals of TBI under DC 8045.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1986 to November 2001 and from June 2005 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for chronic headaches, residuals of closed head injury with a noncompensable rating, effective May 26, 2010.

Thereafter, an August 2013 rating decision granted an increased 10 percent rating for the Veteran's chronic headaches, residuals of closed head injury, effective May 26, 2010.  A December 2013 rating decision granted a separate 30 percent evaluation for chronic headaches, effective May 26, 2010.  A 10 percent rating for residuals of closed head injury was continued in a December 2013 Supplemental Statement of the Case.  As those awards did not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary before the Veteran's claim on appeal can be decided.  At the November 2016 Travel Board hearing, the Veteran's representative asserted that the Veteran was seeking to establish a separate evaluation under Diagnostic Code 6204 for vertigo.  The Veteran also stated that he had experienced severe headaches and dizziness since he was first seen by VA in 2010 and that his vertigo had progressively gotten worse since then.  The Veteran underwent VA examinations in July 2010 and August 2013, and states that the severity and the frequency of his vertigo symptoms worsened since his last exam.  

The Board finds that a new VA examination is needed to assist in determining the current severity of the Veteran's residuals of a closed head injury.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of the residuals of his closed head injury.  See Snuffer v. Gober, 10 Vet. App. at 403 (1997).

In this regard, the Board notes 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2016), which provides that if the manifestations are clearly separable, a separate evaluation should be assigned for each condition.  In this present case, the evidence of record demonstrates that the manifestations of the Veteran's closed head injury can be separately rated if the manifestations are compensable under the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.

Given the above, another VA examination is necessary to evaluate the nature and severity of the Veteran's service-connected closed head injury and all residuals.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  

2.  After completion of directive #1, schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his closed head injury and all residuals, to include dizziness, vertigo, and service-connected chronic headaches.  The record and a copy of this Remand must be made available to the examiner.  The examiner should conduct any necessary studies and tests, and the findings should be reported in detail.

The examiner should identify the nature and severity of all manifestations of the Veteran's closed head injury, such as headaches and dizziness, including the levels of impairment resulting from the facets of cognitive impairment and other residuals of a closed head injury (TBI).

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claim on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




